DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on January 6, 2022.
Claims 1-8 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The deep-sea collaborative navigation and positioning system as claimed is not shown or suggested in the prior art because of the use of a system that includes a wave glider and an underwater vehicle, where said wave glider obtains self location and time information from a satellite and transmits said location and time information to said underwater vehicle by means of underwater acoustic communication, which allows said underwater vehicle to calculate a horizontal distance between said underwater vehicle and said wave glider in order to assist a microelectromechanical system (MEMS) sensor of said underwater vehicle in navigation and positioning.
The newly cited prior art as disclosed by Zhang et al. (US 2020/0042020 A1) shows the use of a similar system for communication, positioning and navigation of a deep-sea vehicle as disclosed by the same applicant.  Fikes et al. (US 11,021,223) discloses an interconnectable vehicle system.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




January 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617